ORDER
On November 29, 1999 we certified the question to the Illinois Supreme Court of whether 745 ILCS 10/9-102 (West 1998) provided for attorneys’ fees against municipalities within its definition of compensatory damages, see Yang v. City of Chicago, 198 F.3d 630 (7th Cir.1999). On February 16, 2001, upon examining the plain meaning of the statutory language, the Illinois Supreme Court answered in the negative, see 195 Ill.2d 96, 253 Ill.Dec. 418, 745 N.E.2d 541 (111. Feb. 16, 2001). The decision of the state’s highest court establishes that the City of Chicago is not obliged under Illinois law to pay those attorneys’ fees for which the individual defendants are responsible for under federal law. Therefore, the district court’s decision to the contrary, see 29 F.Supp.2d 480 (N.D.Ill.1998), is REVERSED and REMANDED for entrance of judgment in favor of the City of Chicago consistent with this order.